NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



JON ROBERT MUSSER,               )
DOC #S15997,                     )
                                 )
           Appellant,            )
                                 )
v.                               )             Case No. 2D18-3412
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed May 3, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Manatee County; Brian A. Iten,
Judge.

Jon Robert Musser, pro se.


PER CURIAM.


             Affirmed.



SLEET, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.